DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the signal input and configured to atomize a fluid on the optical surface by vibrating the optical surface as recited in lines 4-5 of claims 1 and 22;
a signal at the signal input as recited in line 5 of claims 1 and 22;
a signal output coupled to the signal input as recited in line 6 of claims 1 and 22; 
 a second signal generator coupled between the first and second electrodes as recited in the last line of claims 1 and 22; and 
“frequency generator” as recited in line 3 of claims 10 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
a signal at the signal input as recited in line 5 of claims 1 and 22; 
a signal output coupled to the signal input as recited in line 6 of claims 1 and 22; 
a second signal generator coupled between the first and second electrodes as recited in the last line of claims 1 and 22; and
“a frequency generator” as recited in line 3 of claims 10 and 25.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12, 22-29 and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that “the ultrasonic transducer having a signal input and configured to atomize a fluid on the optical surface by vibrating the optical surface responsive to a signal at the signal input; a first signal generator having a signal output coupled to the signal input,” “a second signal generator coupled between the first and second electrodes” and ”a second signal generator coupled between the first and second electrodes” as amended in claims 1 and 22. The disclosure, as originally filed, does not disclose that the apparatus includes a “frequency generator” as recited in line 3 of claims 10 and 25.

Claims 1-8, 10-12, 22-29 and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." In the instant case, Applicant fails to include sufficient amount of direction as to what is the “signal input” that is configured to atomize a fluid on the optical surface by vibrating the optical surface? According to Encyclopedia Britannica, “An ultrasonic transducer is a device used to convert some other type of energy into an ultrasonic vibration…” https://www.britannica.com/technology/ultrasonic-transducer. It is unclear if the “signal input” in line 4 of claims 1 and 22 refer to a voltage or an ultrasonic vibration. If the “signal input” refers to a voltage, then how can the voltage “configured to atomize a fluid on the optical surface by vibrating?” If the “signal input” refers to an ultrasonic vibration, then shouldn’t the “signal” be labeled/named as an “output” signal? The disclosure, as originally filed, does not disclose, in drawings and specification, what is the “signal input” recited in line 4 of claims 1 and 22. 
Based on the unknowns listed above, undue experimentations (in quantity and quality of experimentation needed to make or use the invention based on the content of the disclosure) must be perform to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Specification also fails to provide existence of working examples. The preambles of claims 1 and 22 recite an “apparatus” as the Applicant’s invention, the breath of the claims are too broad for one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s invention is an apparatus using an ultrasonic transducer to atomize a fluid on an optical surface by ultrasonic vibration, the level of predictability in the art (vibration to repel fluid art) is rather low for one skilled in the art (electronic devices art) to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Above listed questions were not satisfactorily resolved (from information available in the specification and drawings) and consequently raise doubt as failing to comply with the enablement requirement. In fact, claims 1 and 22 are objected to under 37 CFR 1.83(a) because the original disclosure fails to show the “signal input” that configured to atomize a fluid on the optical surface by vibrating the optical surface as recited in lines 4-5 of claims 1 and 22.
Line 6 of claims 1 and 22 further recite “a signal output coupled to the signal input.” Signal “coupling” could mean a mechanical/physical addition of two electrical signals entering an electronic system or an electrical digitally combined electric signal from two different less complex signals. In the instant case, Applicant fails to include sufficient amount of direction as to what is the meaning of “a signal output coupled to the signal input.” This issue, in addition to the issues listed above, clearly shows that the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 22-29 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 4-5 of claims 1 and 22 recite a “signal input” that is configured to atomize a fluid on the optical surface by vibrating the optical surface. According to Encyclopedia Britannica, “An ultrasonic transducer is a device used to convert some other type of energy into an ultrasonic vibration…” https://www.britannica.com/technology/ultrasonic-transducer. It is unclear if the “signal input” in line 4 of claims 1 and 22 refer to a voltage or an ultrasonic vibration. If the “signal input” refers to a voltage, then how can the voltage “configured to atomize a fluid on the optical surface by vibrating?” If the “signal input” refers to an ultrasonic vibration, then shouldn’t the “signal” be labeled/named as an “output” signal? Clarification is respectfully requested. 
Line 5 of claims 1 and 22 recite “a signal at the signal input.” According to https://www.vocabulary.com, a “signal input” is “noun signal going into an electronic system. Since the “signal input” is essentially the “signal” itself, the Examiner is uncertain what is the “signal” of the “signal input” recited in claims 1 and 22. 
 Line 6 of claims 1 and 22 further recite “a signal output coupled to the signal input.” Signal “coupling” could mean a mechanical/physical addition of two electrical signals entering an electronic system or an electrical/digitally combined electric signal from two different less complex signals. In the instant case, Applicant fails to include sufficient amount of direction as to what is the meaning of “a signal output coupled to the signal input.” Clarification is respectfully requested.
Claims 2-8, 10-12, 23-29 and 31-34 are all rejected because they depend of the rejected claims 1 and 22.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752
May 12, 2022